                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
               v.                                   ) Case No. 1:17-cr-00190-TWP-TAB-2
                                                    )
DAVID QUINTANA,                                     )
                                                    )
       Defendant.                                   )

                             ENTRY ON PENDING MOTIONS

       This matter is before the Court on Defendant David Quintana’s (“Quintana”), pro se,

Notice, in which he moves to reduce his sentence pursuant to 18 U.S.C. § 3582(c). (Dkt. 171.)

Also pending are two Motions to Appoint Counsel. (Dkts. 192 and 194.) Quintana challenges his

sentence based upon Hughes v United States, 138 S. Ct. 1765 (2018) and Amendment 782 to the

United States Sentencing Guidelines (“U.S.S.G.”). For the reasons stated below, the Motions are

denied.

                                     I. BACKGROUND

       On September 13, 2017, Quintana was indicted on charges of Conspiracy to Possess with

the Intent to Distribute and to Distribute Controlled Substances, in violation of 21 U.S.C. §

841(a)(1) and 846 (Count One); Unlawful Use of a Communication Facility, in violation of 21

U.S.C. § 843(b) (Count Four); Attempted Possession with the Intent to Distribute

Methamphetamine, in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2 (Count Seven); and Felon in

Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1) (Count Nine). (Dkt. 28.) On July

20, 2018, he entered a plea of guilty to Count One, pursuant to Federal Rule of Criminal Procedure

11(c)(1)(B). The parties did not agree on a specific sentence, however, the Government agreed
that following the imposition of sentence, it would move for dismissal of the remaining counts.

The parties stipulated and agreed that the base offense level was 32 pursuant to U.S.S.G. §

2D1.1(a)(5), (c)(4); the offense level increased by two levels, because a dangerous weapon was

possessed in connection with the offense pursuant to U.S.S.G. 2D1.1(b)(1). The parties were free

to argue the applicability of the two level, “stash house” enhancement in U.S.S.G. § 2D1.1(b)(12).

If Quintana continued to accept responsibility, the Government agreed to request a three-level

reduction. See U.S.S.G. § 3E1.1. The total offense level, assuming a three-level reduction for

acceptance of responsibility would be either 33 (with stash-house enhancement) or 31 (without

stash-house enhancement). The plea agreement also contained an appeal waiver provision in which

Quintana agreed not to contest, or seek to modify, his conviction or sentence or the manner in

which either was determined in any later legal proceeding, including an action brought under 18

U.S.C. § 3582, unless the U.S.S.G. and/or Congress in the future amends the Sentencing

Guidelines to lower the guideline range that pertains to his offense and explicitly makes such an

amendment retroactive. (Dkt. 113 at 12, ¶ 23.)

       Using the 2016 Sentencing Guideline Manual, the Court determined that Quintana’s base

offense level was 32. The Court applied both the two-level increase because a firearm was

possessed in connection with the offense and for maintaining a premises for the purpose of

distributing a controlled substance (the stash-house enhancement). Quintana received the three-

level reduction for acceptance of responsibility. His offense level was 33 and criminal history

category was II, resulting in an advisory guideline range of 151 to 188 months’ imprisonment.

On July 20, 2018, this Court accepted Quintana’s plea, and sentenced him to a term of 151 months’

imprisonment. (Dkt. 151, 155.) On December 18, 2018, Quintana filed a motion under § 3582


                                                 2
to reduce his sentence. (Dkt. 171.) He argues that he is entitled to a sentence reduction based

upon Hughes and Amendment 782, which reduced the base offense level by two levels for most

drug offenses. He asks the Court to reduce his sentence from 151 months to 125 months

imprisonment.

                                 II.      LEGAL STANDARD

       Title 18, U.S.C. § 3582(c)(2), permits a court to reduce the sentence “of a defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.” (Emphasis added.)             “Eligibility depends on

whether the sentence . . . is actually ‘based on’ an amended Guideline range.” United States v.

Jehan, 876 F.3d 891, 893 (7th Cir. 2017) (quoting § 3582(c)(2)). “For a sentence to be ‘based

on’ a lowered Guideline range, the range must have at least played a ‘relevant part [in] the

framework the [sentencing] judge used’ in imposing the sentence.” Koons v. United States, 138

S. Ct. 1783, 1788 (2018)(quoting Hughes v. United States, 138 S. Ct. 1765, 1778 (2018).

        A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pled, must be held to less stringent standards than formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations and quotation marks omitted).

                                       III.   DISCUSSION

       The Court will first address the Motion for Reduction of Sentence before turning to the

requests for appointment of counsel.

A.    Motion to Reduce Sentence (Dkt. 171).

       The Government argues that Quintana’s Motion fails for two reasons. First, they contend

that Quintana explicitly waived his ability to seek a sentence reduction under 18 U.S.C. § 3582.


                                                3
Second, they argue that Quintana’s sentence already incorporates Amendment 782 to the U.S.S.G.,

accordingly no additional reduction is warranted.

         Generally speaking, appeal waivers are enforceable and preclude appellate review.

United States v. Worthen, 842 F.3d 552, 554 (7th Cir. 2016). The waiver in Quintana’s plea

agreement states as follows:

         The defendant expressly agrees not to contest, or seek to modify, the defendant’s
         conviction or sentence or the manner in which either was determined in any later
         legal proceeding, including but not limited to, an action brought under 18 U.S.C. §
         3582 or 28 U.S.C. § 2255. As concerns this Section 3582 waiver, should the
         United States Sentencing Commission and/or Congress in the future amend the
         Sentencing Guidelines to lower the guideline range that pertains to the defendant’s
         offense(s) and explicitly make such an amendment retroactive, the Government
         agrees that it will not argue that this waiver bars the defendant from filing a motion
         with the district court pursuant to 18 U.S.C. § 3582(c)(2) based on that retroactive
         Guidelines amendment.

Dkt. 113 at 12. In his Motion, Quintana specifically asks the Court to reduce his sentence based

on his belief that the sentencing range under the guidelines has been reduced and that reduction is

retroactive. Because he seeks a reduction on the basis that the guideline ranges that pertain to the

offense upon which he entered a plea of guilty has been reduced, the waiver does not apply. The

Court finds that the terms of the plea agreement do not prevent Quintana from filing a motion to

reduce sentence under § 3582(c)(2) and the Court will address his motion on the merits.

         Quintana relies upon Amendment 782 to the guidelines as the basis for his sentence

reduction. 1 Amendment 782 retroactively reduced the sentencing guidelines by two levels for all

controlled substances offenses. Accordingly, federal defendants who are sentenced on November

1, 2014, are likely eligible for the benefit of the Amendment 783 reduction.


1
  Quintana also relies on Hughes v. United States, 138 S. Ct. 1765 (2018) as a basis for his sentence reduction, however
the ruling is Hughes is distinct because Hughes addresses a Rule 11(c)(1)(C) plea agreement, and Quintana has a Rule
11(c)(1)(B) plea agreement.
                                                           4
       The Government argues that the sentence imposed by the Court in this case incorporates

Amendment 782 to the guidelines, and Quintana’s guideline range has not changed since he was

sentenced. They explain that under § 3582(c)(2), a sentence may be reduced only when a defendant

was “sentenced to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission.” Moreover, a reduction is allowed only when “such a

reduction is consistent with the applicable policy statements issued by the Sentencing

Commission.” See Dillon v. United States, 560 U.S. 817, 827 (2010).

       The Court agrees that Quintana’s guideline sentencing range has not changed since he was

sentenced.   The 2016 United States Sentencing Guidelines Manual, which incorporated

Amendment 782, was used by the presentence report preparer and the Court, when Quintana’s

offense level was determined. (See Dkt. 142 at 7, ¶ 19.) Quintana was held accountable for at

least 3,000 kilograms but less than 10,000 kilograms of marijuana equivalency. (Id., ¶ 21.) Prior

to the 2014 U.S.S.G. revisions, the base offense level for at least 3,000 kilograms but less than

10,000 kilograms of marijuana equivalency was a level of 34. Following the 2014 revisions,

pursuant to Amendment 782, the base offense level for at 3,000 kilograms but less than 10,000

kilograms of marijuana equivalency was reduced to 32 levels. Id.; U.S.S.G. § 2D1.1(c)(4). In

his plea agreement, Quintana stipulated, and the Court agreed that the base offense level was 32.

Consequently, Quintana’s sentence already reflects a two-level reduction because the 2016 United

States Sentencing Guidelines Manual, which incorporated Amendment 782, was used to determine

Quintana’s offense level. Because Quintana was not sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the Sentencing Commission he is

ineligible to seek a sentence reduction and his motion for reduction of sentence must be denied.


                                                5
B.     Appointment of Counsel (Dkts.192 and 194).

       A court may but is not required to appoint counsel in a § 3582 proceeding. A motion

under § 3582(c)(2) does not trigger the procedural protections that would apply at a sentencing

hearing. United States v. Young, 555 F.3d 611, 614-15 (7th Cir.2009); United States v. Tidwell,

178 F.3d 946, 949 (7th Cir.1999). There is no right to counsel in a § 3582(c)(2) proceeding, and

the decision whether to appoint counsel is left to the district court's discretion. U.S. v. Johnson

580 F.3d 567, 569 (7th Circuit 2009), United States v. Forman, 553 F.3d 585, 590 (7th Cir.2009);

Tidwell 178 F.3d at 949. See also United States v. Legree, 205 F.3d 724, 730 (4th Cir.2000); United

States v. Townsend, 98 F.3d 510, 512–13 (9th Cir.1996); United States v. Whitebird, 55 F.3d 1007,

1011 (5th Cir.1995); United States v. Reddick, 53 F.3d 462, 463–65 (2d Cir.1995).

       In this case, Quintana did not ask that counsel be appointed when he filed his pro so motion

on December 18, 2018. Rather, he first sought CJA counsel on June 17, 2019 ( Dkt. 192) and

again on June 27, 2019 (Dkt. 194), following dismissal of his appeal which was filed untimely.

The pro se motion to reduce sentence filed by Quintana is well drafted and his claims are clear and

succinct. See Dkt. 171. Moreover, the issues raised in his § 3582 motion are not complex.

Quintana noted in the Standard of Review section of the motion that his pro se motion should be

liberally construed. He explained “if this court can reasonably read this pleading to state a valid

claim this Honorable Court should grant this action despite any failure to cite proper legal

authority, confusion or legal theories or poor syntax. Haines vs. Kerner, 404, U.S. 519-20

(1977).” Dkt. 171 at 3. The Court was able to easily discern the claims and Quintana’s Motion

has been liberally construed. Unfortunately for Quintana, the law on a § 3582 reduction of

sentence is not in Quintana’s favor and appointment of counsel at this late stage would be futile.


                                                6
The Court, in its discretion, declines to appoint counsel.    Accordingly, the Motions for

Appointment of Counsel (Dkts. 192 and 194) are denied

                                   IV . CONCLUSION

       For the reasons stated above, Defendant David Quintana’s pro se Notice (Dkt. 171), in

which he moves to reduce his sentence pursuant to 18 U.S.C. § 3582(c) is DENIED. In addition,

his two Motions to Appoint Counsel (Dkts.192 and 194) are DENIED.


       SO ORDERED.

Date: 7/11/2019




DISTRIBUTION:

David Quintana, #15904-028
FCI Elkton Low
P.O. Box 10
Lisbon, Ohio 44432

Kendra Klump
UNITED STATES ATTORNEY’S OFFICE
kendra.klump@usdoj.gov

Jeffrey D. Preston
UNITED STATES ATTORNEY’S OFFICE
jeffrey.preston@usdoj.gov




                                             7
